Citation Nr: 0217010	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  01-08 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative disease 
of the cervical spine.   


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from December 1969 to 
November 1971 and from December 1971 to April 1997.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 3, 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, in which the RO determined that new 
and material evidence adequate to reopen the claim of 
service connection for degenerative disc disease of the 
cervical spine with spondylosis had not been submitted.  The 
veteran filed a timely Notice of Disagreement.  

On November 9, 2000, subsequent to the RO's November 2000 
decision, the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103A (West 2002); 38 C.F.R § 
3.159 (2002), was enacted.  In a September 2001 rating 
decision the RO reopened and denied the veteran's claim of 
entitlement to service connection for degenerative disc 
disease of the cervical spine with spondylosis.  


FINDING OF FACT

The positive evidence is in a state of equipoise with the 
negative evidence on the question of whether the veteran's 
degenerative disease of the cervical spine can be 
disassociated from his service-connected degenerative 
disease of the lumbar spine.  


CONCLUSION OF LAW

Degenerative disease of the cervical spine was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103A, 
5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 3.310 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain 
on behalf of the claimant.  See Quartuccio v. Principi, 16 
Vet. App 183, 187 (2002).  The January 2001 and April 2001 
RO letters informed the veteran of the evidence needed to 
substantiate the claim.  VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  38 U.S.C.A §§ 5102, 5103A (West Supp. 
2002); 38 C.F.R § 3.159(b) (2002).  The veteran has not 
referenced any unobtained evidence that might aid the claim 
or that might be pertinent to the basis of the denial of the 
claim.  See 38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. 
§ 3.159(c) (2002).  The veteran was afforded a VA 
examination in June 2001.  See 38 U.S.C.A § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c)(4) (2002).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and further expending of 
VA's resources is not warranted.  

Service-connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131 (West Supp. 2002); 38 C.F.R. §§ 
3.303, 3.304 (2002).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  Service connection may be 
established for a disability that is proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310 (2002).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).  

A claim based on chronicity requires that (1) the chronic 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App 489 
(1997).  Although a layperson is not competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability, a lay person is 
competent to testify as to observable symptoms.  See Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995); Espiritu v. 
Derwinski, 2 Vet.  App. 492 (1992).  Notwithstanding a 
claimant's showing of post service symptomatology and in-
service injury, competent medical expertise is required to 
make a medical diagnosis and relate the present diagnosis to 
service.  Summers v. Gober, 225 F.3d 1293 (Fed. Cir. 2000).  

When a veteran served continuously for 90 days or more 
during a period of war and a chronic disease, arthritis, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service medical records show that the veteran was seen for 
complaints of neck and upper back pain.  In June 1972 the 
veteran complained of upper back soreness.  In July 1975 the 
veteran was seen for neck strain from a motorcycle accident.  
In January 1982 the veteran was playing volleyball and 
twisted his neck.  The impression was muscle strain.  In 
April 1985 he complained of acute onset of stiff neck upon 
rising.  

Post service VA outpatient treatment records show that the 
veteran was seen for cervical pain, C4-5 spondylosis, and 
cervical disc disease.  The December 1998 x-ray report 
impression was degenerative disc disease at C4-5 with 
marginal spurs and compromise of neural foramen and minimal 
decreased disc space at the level of C6-7.  The July 1999 
cervical spine MRI revealed mild spinal stenosis at D4-5 
secondary to posterior projecting bony spur.  There was 
bilateral neural foraminal narrowing as well.  In July 2000 
the assessment was that the veteran present with recent 
cervical fusion for injury that occurred while on active 
duty.  The VA physician, Dr. Stephens commented that the 
veteran reported an initial injury to the shoulder but that 
the neck injury was more likely than not a result of that 
injury.  In January 2001 Dr. Stephens wrote that more likely 
than not the pain of the shoulder was a result of nerve 
compression in the neck causing radicular symptoms of 
shoulder pain.  

The June 2001 VA examination diagnoses included 
postoperative fusion at C5-6.  The examiner opined that the 
veteran's neck condition was not related to the injury that 
occurred in 1973.  The examiner commented that the veteran 
had no complaints relative to his cervical spine at the time 
of his discharge from the Marine Corps, and the first 
complaint of neck pain occurred in April 1999.  The examiner 
wrote that this was just too long in interval in the 
development of the neck pain, for it to be related to the 
original accident in 1973.  

Service connection already has been established for 
degenerative disease of the lumbosacral.  There is competent 
medical evidence in the record to support a finding of 
relatedness, as well as competent medical evidence to 
support a finding of non-relatedness.  But since at least 
one VA physician did not disassociate the degenerative 
disease of the cervical spine from the degenerative disease 
of the lumbar spine, the Board must assume that it is part 
and parcel of the underlying service-connected disability.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

In view of the above medical opinions the evidence is at 
least in equipoise as to whether the veteran's degenerative 
disc disease of the cervical spine with spondylosis was 
incurred in or aggravated by service.  The Board finds that 
the evidence is in equipoise, and thus the benefit of the 
doubt is resolved in favor of the veteran.  Accordingly, 
service-connection for degenerative disc disease of the 
cervical spine with spondylosis is warranted.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.102, 3.303 (2002).  


ORDER

Service connection for degenerative disc disease of the 
cervical spine with spondylosis is granted, subject to the 
provisions governing the award of monetary benefits.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

